DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18, 21-23, 26-28, and 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “the reagent reservoir region” on line 3. There is insufficient antecedent basis for this limitation in the claim. Claim 16 recites “at least one first reservoir region” on lines 1-2, where it is unclear which reagent reservoir region is being referenced to on line 3. 
Further, it is unclear if the first reservoir region is a part of the flow cell or the carrier element, as line 2 recites “one first reservoir region containing a liquid reagent” but it is understood that it is the carrier element that holds the liquid reagent as recited in lines 10-12. In view of the instant specification page 10 lines 10-17 and Figures 1a-b, it is understood that the carrier element has a groove/channel 12 that holds the liquid 8, where when the carrier element is fully inserted into the flow cell, the bottom of the carrier element will make contact with the foil 2, thus the groove/channel 12 will create the reservoir region. 
Claims 17-18, 21-23, 26-28, and 30-34 are rejected due to their dependency on a rejected claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 18, 21-23, 26-28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US-2016/0033375-A1) in view of Chang (US-2010/0084402-A1). 
Regarding claim 16, Shih teaches a flow cell, comprising: at least one first reservoir region containing a liquid reagent; a carrier element (referred to as sampling member 330a) that delimits the reservoir region, the carrier element (330a) being introduced jointly with the 
Shih teaches a sampling member 330a (carrier element) that has a passage 370a (channel/groove) formed on opposite lateral surfaces 331a and 333a of the sampling member 330a (carrier element), where fluid is kept in the passage 370a (channel/groove) via capillary force ([0055], [0058], and Figure 3A). It is understood that as seen in Figure 3B when the sampling member 330a (carrier element) is fully inserted in the carrier 100a, the passage 370a (channel/groove) will become a reservoir region and that the sampling member 330a (carrier element) delimits the reservoir region. Further, paragraph [0061] states that fluid will travel via upstream 131a to block structure 200a (opening), where fluid then flows to downstream 133a via passage 370a (channel/groove). 
However, it is understood that the fluids held within the passage 370a (channel/groove) are biological fluids, not a liquid reagent (see [0068]). 

Specifically, Chang teaches where a cap 10 includes a body 12 with a closed bottom 14 to form a cap cavity 16 that may hold liquid reagents ([0049] and Figures 1-5). 
It would have been obvious to one skilled in the art to modify the device of Shih such that it holds a liquid reagent as opposed to a biological liquid as taught by Chang for the benefit of introducing reagents required for the analysis of a sample ([0050] of Chang). 
Examiner further finds that the prior art contained a device/method/product (i.e., a sampling member) which differed from the claimed device by the substitution of component(s) (i.e., a biological liquid) with other component(s) (i.e., liquid reagent), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., a biological liquid for a liquid reagent), and the results of the substitution (i.e., a liquid being retained on the sampling member) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the biological liquid of reference Shih with the liquid reagent of reference Chang, since the result would have been predictable.
Regarding claim 18, Shih teaches wherein the carrier element (sampling member 330a) is connected to the flow cell solely by force closure and/or form closure, and/or is welded and/or bonded to the flow cell in a connecting region arranged at a distance from the reagent.

Regarding claim 21, Shih teaches wherein the carrier element (330a) is configured as a stopper filling the opening (200a) and comprising a front side having the vessel and/or capillary structure (370a), and has a conical portion.
As seen in Figure 3B, it is understood that the sampling member 330a (carrier element) will fit within an area of carrier 100a, denoted as block structure 200a (opening). It is seen in Figure 3A that the passage 370a (channel that holds liquid on the carrier) is on a front side of the sampling member 330a (carrier element). As further seen in Figure 3A, the sampling member 330a (carrier element) has a conical portion as the element moves from the area below the seat 310a to the passage 370a. Further, recitation of the shape of the carrier element is a matter of choice one skilled in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant, see MPEP 2144.04 IV.B.  
Regarding claim 22, Shih teaches wherein the carrier element (330a), on an outer side facing away from the reservoir region, has handling devices (referred to as handle 350a) ([0055] and Figures 3A-3B).
As stated by paragraph [0055], Figure 3A shows the sampling member 330a (carrier element) includes a handle 350a that is configured to facilitate the holding of a manipulator. 
Regarding claim 23, Shih teaches wherein the handling devices (350a) include a seat (referred to as seat 310a) for a connection tool ([0055] and Figures 3A-3B).

Regarding claim 26, Shih teaches a second reservoir region (referred to as storage chamber 110a) that holds a fluid which rinses off the reagent, the second reservoir (110a) region being arranged upstream of the first reservoir region in a direction of flow of the fluid which rinses off the reagent ([0054] and Figures 3A-3B).
As stated by paragraph [0054], there is a storage chamber 110a that holds a fluid F1 such as salt water or a diluent. Paragraph [0061] states that fluid F1 is driven from storage chamber 110a to the sampling member 330a (see Figure 3B). 
Regarding claim 27, Shih teaches downstream of the reservoir region in a direction of flow of the fluid which rinses off the reagent, a closed and/or closable mixing region (referred to as mixing chamber 150a) and a pressure source that conveys the fluid with the rinsed off reagent into the mixing region (150a), accompanied by a build-up of a counterpressure in the mixing region (150a) ([0057] and Figures 3A-3B). 
As stated by paragraph [0057], there is a mixing chamber 150a where before the sampling member 330a and carrier 100a are combined the block structure 200a is in a first state which prevents fluid F1 from flowing into the mixing chamber 150a via a flow path 130a. Therefore it is understood that the mixing chamber 150a is closed/closable. 
Further as stated by paragraph [0021], there is an operation of driving the fluid to flow out of the storage chamber 110a by providing a centrifugal force or a pump to actuate the flow 
Regarding claim 28, Shih teaches wherein pressure of the pressure source, as the fluid with the rinsed-off reagent moves back and forth between the pressure source and the mixing region, is variable.
As stated by paragraph [0063] and as seen in Figure 3B the operation of driving the fluid to flow out of the storage chamber 110a (second reservoir region) as well as into the mixing chamber 150a (mixing region) is achieved by a centrifugal force or by providing a pump. Paragraph [0063] states that rotating the carrier 100a generates the centrifugal force, and it is understood that as the carrier 100a is brought up to speed, the pressure is varying.  
Regarding claim 30, Shih teaches wherein the supplying transport channel (131a) leading toward the reservoir region and the discharging transport channel (133a) leading away from the reservoir region are connected by a bypass (referred to as gap g) that circumvents the first reservoir region ([0061] and Figure 3B).
As stated by paragraph [0061], there is a portion of fluid F1 that flows to the downstream 133a via gap g, which is formed between sampling member 330a and the block structure 200a. It is understood that the gap g is a bypass channel.  
Regarding claim 31, Shih teaches wherein the first reservoir region has a flow cross section that is smaller than a flow cross section of the transport channel leading toward (131a) and/or leading away (133a) from the reservoir region.
As it is understood, the reservoir region is formed in the passage 370a (channel/groove) when the sampling member 330a (sample carrier) is inserted into the carrier device 100a. As seen in Figure 3B, the width of the passage 370 (channel/groove) is smaller than the upstream (131a) and downstream (133a) channels of the flow path 130a. Further it is understood that if the only difference between the prior art and the claims is a recitation of a relative dimension of the claimed device and a device having the claimed relative dimensions would not perform different than the prior art device, the claimed device is not patentably distinct from the prior art device, see MPEP 2144.04 IV.A. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shih (US-2016/0033375-A1) and Chang (US-2010/0084402-A1) as applied to claim 16 above, and further in view of Bransky (US-2014/0033809-A1). 
Regarding claim 17, the combination above does not teach wherein the reservoir region is hermetically closed off against a cavity within the flow cell by at least one predetermined breaking point barrier.
In the analogous art of fluidic cartridges, Bransky teaches sealing members. 
Specifically, Bransky teaches a chamber 303 that has seal 307 that is configured to prevent flow from the chamber ([0101] and Figure 3). As further stated by paragraph [0112], seal 307 is breakable by the application of pressure when it exceeds a certain threshold. 

It would have been obvious to one skilled in the art to modify the device of Shih and Chang such that upstream (131a) of the fluid path 130a have a second breakable seal as taught by Bransky for the benefit of preventing the release of a substance from a chamber until a pressure is applied to break the second seal to allow fluid to be released ([0111] of Bransky).  
	
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US-2016/0033375-A1) and Chang (US-2010/0084402-A1) as applied to claim 30 above, and further in view of Delamarche (US-2013/0337578-A1). 
Regarding claim 32, Shih does teach that there is a bypass channel, understood to be gap g, however Shih does not teach the relative dimension of the gap g. 
In the analogous art of bypass channels, Delamarche teaches bypass channels that bypass a reagent area. 
Specifically, Delamarche teaches wherein the bypass (11) has a flow cross section that is larger than a flow cross section of the first reservoir region.
Shih does not disclose the dimensions of the gap g. However Delamarche teaches where the width of the bypass channel 11 can range from about 50 to 100 micrometers, where the auxiliary channel 21 that leads to the reagent area 215 has a constant width of about 10 micrometers. As such, it is understood that one skilled in the art may modify the widths of the channels such that the bypass channel (gap g) is wider than a main channel (passage 370a of 
Further it is understood that if the only difference between the prior art and the claims is a recitation of a relative dimension of the claimed device and a device having the claimed relative dimensions would not perform different than the prior art device, the claimed device is not patentably distinct from the prior art device, see MPEP 2144.04 IV.A.
Regarding claim 33, Shih teaches wherein the reagent, with a free liquid surface, adjoins an interior of a mixing chamber (150a) formed in the flow cell.
It is understood that Shih teaches a mixing chamber 150a (see Figure 3A). It is understood that when the sampling member 330a is combined with the carrier 100a, fluid is able to flow from the passage 370a of the sampling member 330a to the mixing chamber 150a. As it is understood that passage 370a will hold a liquid reagent as taught by Chang, it is understood that the free liquid surface adjoins an interior of a mixing chamber 150a.  

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Shih (US-2016/0033375-A1) and Chang (US-2010/0084402-A1) as applied to claim 16 above, and further in view of Fukushima (US-2009/0110606-A1). 
Regarding claim 34, the combination above does not teach wherein at least the vessel and/or capillary structure of the carrier element has at least in part a hydrophilized surface region.
In the same problem solving area as dispensing liquid, Fukushima teaches a syringe with a hydrophilic film. 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roser (EP-2821138-A1) teaches a carrier element 8 that is fitted into an opening 10 of a flow cell, where the carrier element 8 may have in an embodiment cross shaped groves 20 where channel 9 serves to re-dissolve the reagents 5 that are on the carrier elements 8 by flushing them over ([0021], [0024], and [0033]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SOPHIA Y LYLE/Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798